                       Case 2:17-cv-01505-MJP Document 72 Filed 12/11/18 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                                                   The Honorable Marsha J. Pechman

 8

 9
                                      UNITED STATES DISTRICT COURT
10                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
11
     JAIME PLASCENCIA and CECELIA      )                   Case No. 2:17-CV-01505-MJP
12   PLASCENCIA,                       )
                                       )                   NOTICE OF APPEARANCE FOR
13                   Plaintiff,        )                   DEFENDANT DANIEL N. GORDON, PC
                                       )                   dba GORDON AYLWORTH & TAMI, PC
14              v.                     )
                                       )
15   COLLINS ASSET GROUP, LLC and      )
     DANIEL N. GORDON PC d/b/a GORDON, )
16   AYLWORTH & TAMI, P.C.,            )
                                       )
17                   Defendants.       )

18   TO:                   The Clerk of the Court;
19   AND TO:               All Parties of Record and Their Counsel
20               YOU, AND EACH OF YOU, will please take notice that Kelly F. Huedepohl of Keating
21   Jones Hughes, P.C. hereby enters an appearance as to Defendant Daniel N. Gordon PC d/b/a
22   Gordon, Aylworth & Tami, P.C. in the above-entitled action. Attorney Peter D. Eidenberg
23   remains as lead counsel of record for Defendant Daniel N. Gordon PC d/b/a Gordon, Aylworth
24   & Tami, P.C.
25   ///
26   ///
     NOTICE OF APPEARANCE FOR DEFENDANT DANIEL N.                               KEATING JONES HUGHES P.C.
                                                                                 200 SW Market Street, Suite 900
     GORDON, PC dba GORDON AYLWORTH & TAMI, PC -                                     Portland, Oregon 97201
     Page 1                                                                              (503) 222-9955
     2:17-CV-01505-MJP
     Doc No. 1287302
                       Case 2:17-cv-01505-MJP Document 72 Filed 12/11/18 Page 2 of 3




 1               You are hereby directed to serve all future pleadings or papers, except process, upon the
 2   said attorneys at their office below stated.
 3               DATED this 11th day of December, 2018.
 4                                             KEATING JONES HUGHES, P.C.
 5
                                               s/ Kelly F. Huedepohl
 6                                             Kelly F. Huedepohl, WSBA No. 53456
                                               Peter D. Eidenberg, WSBA No. 40923
 7                                             200 SW Market Street, Suite 900
                                               Portland, OR 97201
 8                                             Phone: (503) 222-9955
                                               Fax: (503) 796-0699
 9                                             Emails: khuedepohl@keatingjones.com and to
                                               peidenberg@keatingjones.com
10                                             Of Attorneys for Daniel N. Gordon PC d/b/a Gordon
                                               Aylworth & Tami, P.C.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF APPEARANCE FOR DEFENDANT DANIEL N.                                    KEATING JONES HUGHES P.C.
                                                                                      200 SW Market Street, Suite 900
     GORDON, PC dba GORDON AYLWORTH & TAMI, PC -                                          Portland, Oregon 97201
     Page 2                                                                                   (503) 222-9955
     2:17-CV-01505-MJP
     Doc No. 1287302
                       Case 2:17-cv-01505-MJP Document 72 Filed 12/11/18 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE
 2               I hereby certify that on December 11, 2018, I electronically filed the foregoing NOTICE
 3   OF APPEARANCE FOR DEFENDANT DANIEL N. GORDON, PC dba GORDON
 4   AYLWORTH & TAMI, PC with the United States District Court for the Western District of
 5   Washington at Seattle by using the CM/ECF system. I certify that the following parties or their
 6   counsel of record are registered as ECF Filers and that they will be served by the CM/ECF
 7   system:
 8   Christina L. Henry                                   V. Omar Barraza
     HENRY, DEGRAAFF & MCCORMICK, PS                      BARRAZA LAW, PLLC
 9   1833 N. 105TH ST, SUITE 203                          14245F Ambaum Blvd SW
     SEATTLE, WA 98133                                    Burien, WA 98166-1421
10   Phone: (206) 330-0595                                Phone: (206) 933-7861
     Email: chenry@HDM-legal.com                          Email: omar@barrazalaw.com
11   Of Attorneys for Jaime and Cecelia Plascencia        Of Attorneys for Jaime and Cecelia Plascencia
     Stephen Turner                                       Kathleen A. Nelson
12   LEWIS BRISBOIS                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
     633 West 5th Street                                  1111 Third Avenue, Suite 2700
13   Los Angeles, CA 90071                                Seattle, WA 98101
     Phone: (213) 680-5081                                Phone: (206) 436-2020
14   Email: Stephen.Turner@lewisbrisbois.com
     Of Attorneys for Defendant Collins Asset             Email: Kathleen.Nelson@lewisbrisbois.com
15   Group, LLC                                           Of Attorneys for Defendant Collins Asset
                                                          Group, LLC
16

17                                            KEATING JONES HUGHES, P.C.

18

19                                            s/ Kelly F. Huedepohl
                                              Kelly F. Huedepohl, WSBA No. 53456
20                                            Peter D. Eidenberg, WSBA No. 40923
                                              200 SW Market Street, Suite 900
21                                            Portland, OR 97201
                                              Phone: (503) 222-9955
22                                            Fax: (503) 796-0699
                                              Emails: khuedepohl@keatingjones.com and to
23                                            peidenberg@keatingjones.com
                                              Of Attorneys for Daniel N. Gordon PC d/b/a Gordon
24                                            Aylworth & Tami, P.C.

25

26
     NOTICE OF APPEARANCE FOR DEFENDANT DANIEL                                     KEATING JONES HUGHES P.C.
                                                                                    200 SW Market Street, Suite 900
     N. GORDON, PC dba GORDON AYLWORTH & TAMI, PC                                       Portland, Oregon 97201
     - Page 3                                                                               (503) 222-9955
     2:17-CV-01505-MJP
     Doc No. 1287302
